Title: From Thomas Jefferson to David Gelston, 10 September 1824
From: Jefferson, Thomas
To: Gelston, David


                        Dear Sir
                        
                            Monticello
                            Sep. 10. 24.
                    I have duly recieved your favor of the 4th covering a specimen of wheat, for which be pleased to accept my thanks. withdrawn by age from all agricultural attentions, I have made the most advantageous disposition of it by consigning it to the agricultural society of my county who will give it a fair trial. I am gratified with this occasion of adding to my thanks the assurances of my continued and affectionate friendship & respect
                        Th: Jefferson
                    